Name: 86/183/EEC, Euratom, ECSC: Council Decision of 6 May 1986 appointing a Member of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-05-17

 Avis juridique important|31986D018386/183/EEC, Euratom, ECSC: Council Decision of 6 May 1986 appointing a Member of the Court of Auditors Official Journal L 131 , 17/05/1986 P. 0054 - 0054*****COUNCIL DECISION of 6 May 1986 appointing a Member of the Court of Auditors (86/183/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in paricular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas, by his letter of 7 January 1986, addressed to the President of the Council, Mr Murphy, Member of the Court of Auditors, tendered his resignation with effect from 18 May 1986; Whereas an appointment should be made of a Member of the Court of Auditors for the remainder of the term of office of Mr. Murphy, HAS DECIDED AS FOLLOWS: Article 1 Mr Ryan is hereby appointed Member of the Court of Auditors up to and including 17 October 1987. Article 2 This Decision shall take effect on 18 May 1986. Done at Brussels, 6 May 1986. For the Council The President P.H. van ZEIL (1) Opinion delivered on 18 April 1986 (not yet published in the Official Journal).